DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 5, line 13 to page 8, line 7, filed 1 February 2022, with respect to the rejections of claims 1, 2, 4, 5, 7-9 and 21-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Shrikhande et al. (US 2013/0098831 A1) reference.
In response to applicant's argument that the recited wale side orientation facing the membrane envelope provides improved separation performance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (as updated in the new rejections including the Shrikhande et al. (US 2013/0098831 A1) reference) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

1 February 2022 with regard to claims 10-13 and 15-18 have been fully considered but they are not persuasive. Applicants argue that claim 10 is dependent from claim 1 and therefore overcome the outstanding rejections for the same reasons. However, claim 10 is an independent claim and does not depend from claim 1. Therefore the rejections of claims 10-13, 15-18 and 23 are not overcome and remain outstanding.

Claim Rejections - 35 USC § 103

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 10-5554 in view of Jessen et al. (US 2016/0256829 A1) and Shrikhande et al. (US 2013/0098831 A1).
	JP ‘554 discloses a process for separating a feed gas comprising a first gas and a second gas into a permeate gas and a retentate gas, one of which is enriched in the first gas and the other of which is depleted in the first gas (see paragraph [0001] of the English language machine translation), the process comprising passing the feed gas through a gas separation membrane module comprising a feed carrier comprising a feed spacer (4) and a permeate carrier comprising a macroporous sheet (2) and a protective sheet (6 or 7), and wherein the feed gas is fed along the spacer of the feed gas carrier and a part of the feed gas passes through a membrane (1 or 3) and into the permeate carrier (2) to give the permeate gas and a part of the feed gas is rejected by the membrane to give the retentate gas, the protective sheet (6 or 7) shields at least a part of the membrane (1 or 3) from contact with the macroporous sheet (2), and the protective sheet comprises a non-woven material (see paragraph [0019] of the English language machine translation) at Figs. 5-8, the English language abstract and paragraphs [0001] and [0010]-[0019] of the English language machine translation provided by Applicants.

	Jessen et al. discloses a similar membrane gas separation process wherein the first gas is a polar gas (e.g. carbon dioxide) and the second gas is a non-polar gas (e.g. nitrogen or an alkane such as methane) (see paragraphs [0087]-[0090]) and the feed carrier comprises a membrane envelope (26) and a feed spacer (16) located within the membrane envelope at Figs. 1 and 2 and paragraphs [0001]-[0002], [0007]-[0008], [0016]-[0018], [0049] and [0087]-[0090].
	It would have been obvious to one of ordinary skill to incorporate the polar/non-polar gas separation of Jessen et al. into the process of JP ‘554 since such is a known useful separation in the art to e.g. remove carbon dioxide from natural gas, as suggested by Jessen et al. at paragraph [0089].
	It would have likewise been obvious to one of ordinary skill to incorporate the feed carrier of Jessen et al. into the process of JP ‘554 since membrane feed envelopes are recognized as a suitable arrangement in the art and to provide a membrane envelope that resists blistering, as suggested by Jessen et al. at paragraphs [0007]-[0008].
	Shrikhande et al. discloses a permeate carrier (20) comprising a macroporous (woven) sheet having a wale side orientation facing a membrane envelope, wherein the wale side defines a plurality of permeate channels (68) at Figs. 2-4 and paragraphs [0029]-[0030].
	It would have been obvious to one of ordinary skill to incorporate the wale side orientation facing the membrane envelope of Shrikhande et al. into the macroporous sheet of JP ‘554 to provide a plurality of permeate channels for carrying the permeate, as suggested by Shrikhande et al. at paragraph [0030].

7.	Claims 2, 4, 5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 10-5554 in view of Jessen et al. (US 2016/0256829 A1) and Shrikhande et al. (US 2013/0098831 A1), and alternatively in further view of Maxwell et al. (US 2014/0263025 A1).
JP 10-5554 does not mention the weight or the density of the protective layer.
	However, JP 10-5554 discloses the protective layer being provided for the same reason as the instant invention, namely to prevent the membrane from deforming into grooves provided in the macroporous sheet of the permeate carrier. See JP 10-5554 at Figs. 3 and 4 and paragraph [0005] of the English language machine translation.
	Accordingly, it would have been within the scope of one ordinarily skilled in the art to select appropriate non-woven materials for the protective layer, including materials having the recited basis weight and density. This is especially true in view of the fact that no other characteristics of the protective sheet are recited in the claims, such as materials of construction (e.g. polymers, metals, etc.), thickness or the method of manufacture (e.g. wet-laid or air-laid). Such additional characteristics could greatly affect the strength of the protective layer, and as such selecting materials overlapping only the instantly claimed basis weight and/or density would be within the scope of one of ordinary skill.
	Alternatively, Maxwell et al. discloses a membrane module comprising a protective sheet having a basis weight of 50-100 g/m2 or 60-80 g/m2 at paragraphs [0008] and [0076].
	Maxwell et al. does not explicitly mention the density of the protective sheet but it can be calculated from the disclosed thickness of 1.5-20 mils (0.004-0.05 cm) along with the disclosed basis weigh of 50-100 g/m2. Using the first set of end points of a weight of 50 g/m2 and a thickness of 1.5 mils (0.004 cm) gives a density of 1.3 g/cm3 and the second set of end points of a weight of 100 g/m2 and a thickness of 20 mils (0.05 cm) gives a density of 0.2 g/cm3. Thus Maxwell et al. is seen as disclosing a density of 0.2-1.3 g/cm3.
	It would have been obvious to incorporate the basis weight and density of the protective layer of Maxwell et al. into the protective layer of JP ‘554 to provide a protective layer having suitable strength, as suggested by Maxwell et al. at paragraphs [0008] and [0076].
	The prior art ranges for weight and density are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

8.	Claims 10-13, 15-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 10-5554 in view of Jessen et al. (US 2016/0256829 A1), and alternatively in further view of Maxwell et al. (US 2014/0263025 A1).

	With initial regard to claim 10, JP ‘554 discloses a gas separation element comprising a feed carrier comprising a feed spacer (4), a permeate carrier comprising a macroporous sheet (2) and a protective sheet (6 or 7), wherein the protective sheet (6 or 7) shields at least a part of the membrane (1 or 3) from contact with the macroporous sheet (2), and the protective sheet comprises a non-woven material (see paragraph [0019] of the English language machine translation) at Figs. 5-8, the English language abstract and paragraphs [0001] and [0010]-[0019] of the English language machine translation.
JP ‘554 does not disclose the feed carrier comprising a membrane envelope and a feed spacer located within the membrane envelope.
	Jessen et al. discloses a similar membrane gas separation element wherein the feed carrier comprises a membrane envelope (26) and a feed spacer (16) located within the membrane envelope at Figs. 1 and 2 and paragraphs [0001]-[0002], [0007]-[0008], [0016]-[0018], [0049] and [0087]-[0090].
	It would have been obvious to one of ordinary skill to incorporate the feed carrier of Jessen et al. into the process of JP ‘554 since membrane feed envelopes are recognized as a suitable arrangement in the art and to provide a membrane envelope that resists blistering, as suggested by Jessen et al. at paragraphs [0007]-[0008].

	With further regard to claim 10, and with regard to claims 11-13, 15 and 23, JP 10-5554 does not mention the weight or the density of the protective layer.
	However, JP 10-5554 discloses the protective layer being provided for the same reason as the instant invention, namely to prevent the membrane from deforming into grooves provided in the 
	Accordingly, it would have been within the scope of one ordinarily skilled in the art to select appropriate non-woven materials for the protective layer, including materials having the recited basis weight and density. This is especially true in view of the fact that no other characteristics of the protective sheet are recited in the claims, such as materials of construction (e.g. polymers, metals, etc.), thickness or the method of manufacture (e.g. wet-laid or air-laid). Such additional characteristics could greatly affect the strength of the protective layer, and as such selecting materials overlapping only the instantly claimed basis weight and/or density would be within the scope of one of ordinary skill.
	Alternatively, Maxwell et al. discloses a membrane module comprising a protective sheet having a basis weight of 50-100 g/m2 or 60-80 g/m2 at paragraphs [0008] and [0076].
	Maxwell et al. does not explicitly mention the density of the protective sheet but it can be calculated from the disclosed thickness of 1.5-20 mils (0.004-0.05 cm) along with the disclosed basis weigh of 50-100 g/m2. Using the first set of end points of a weight of 50 g/m2 and a thickness of 1.5 mils (0.004 cm) gives a density of 1.3 g/cm3 and the second set of end points of a weight of 100 g/m2 and a thickness of 20 mils (0.05 cm) gives a density of 0.2 g/cm3. Thus Maxwell et al. is seen as disclosing a density of 0.2-1.3 g/cm3.
	It would have been obvious to incorporate the basis weight and density of the protective layer of Maxwell et al. into the protective layer of JP ‘554 to provide a protective layer having suitable strength, as suggested by Maxwell et al. at paragraphs [0008] and [0076].
	The prior art ranges for weight and density are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 16-18, JP ‘554 as modified by Jessen et al. discloses a gas separation module comprising one or more of the gas separation elements or a stack of the gas separation elements .

9.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 10-5554 in view of Jessen et al. (US 2016/0256829 A1) and Shrikhande et al. (US 2013/0098831 A1), and further in view of Van Der Burg et al. (US 2016/0256828 A1).
	JP ‘554 and Jessen et al. do not disclose the permeate carrier comprising an impermeable sheet.
	Van Der Burg et al. discloses a gas separation membrane module comprising a permeate carrier comprising an impermeable sheet and two macroporous sheets, wherein the impermeable sheet is located between the two macroporous sheets at Fig. 3 and paragraphs [0033]-[0035].
	It would have been obvious to one of ordinary skill in the art to incorporate the permeate carrier of Van Der Burg et al. into the membrane module of JP ‘554 and Jessen et al. to provide for improved selectivity and gas flux and reduce compaction of the gas separation element, as suggested by Van Der Burg et al. at paragraph [0033].

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 24, 2022